Citation Nr: 1609239	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an April 1971 rating decision.

2.  Entitlement to an effective date earlier than January 25, 2005, for an award of service connection for shell fragment wounds of the right forearm.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois, and St. Petersburg, Florida.

In March 2013, the Board remanded the issues currently on appeal.  Specifically, the Board broadened the earlier effective date claim to encompass a CUE claim and remanded with instruction for the RO to consider the CUE claim in the first instance.  Additionally, the TDIU claim was remanded as inextricably intertwined.  An August 2015 supplemental statement of the case reconsidered the broadened claim in accordance with the Board's instructions.  In this decision, the Board separates the issue for clarity of analysis into two issues, CUE and earlier effective date.  

The Board notes that the March 2013 decision also remanded eight additional issues with instruction to issue a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999).  The Board instructed that these issues were to be returned to the Board only if the Veteran then filed a timely substantive appeal.  A statement of the case was issued in July 2015, but no timely substantive appeal was filed.  These issues are therefore no longer on appeal and are not before the Board.

The Board is therefore satisfied that the instructions in its remand of March 2013 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The April 1971 rating decision granted multiple shell fragment wounds, but did specifically grant a right forearm disability. 

2.  The Veteran has failed to clearly and specifically set forth why the result of the April 1971 decision would have been manifestly different but for the alleged errors.

3.  A claim for service connection for shell fragment wounds of the right forearm was first filed on October 9, 2002.

4.  The evidence does not show that the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Because the pleading requirements of a motion for revision of the April 1971 rating decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling. 38 U.S.C.A. §§ 5112, 7105(d)(5) (West 2014); 38 C.F.R. § 3.105(a) (2015).  

2.  The criteria for an effective date of October 9, 2002, but no earlier, for an award of service connection for shell fragment wounds of the right forearm have been met. 38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated October 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination assessing unemployability in February 2009.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the Veteran's CUE claim, the Board notes that notice and assistance obligations do not apply to a claim based on a final rating decision having been the result of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).  With respect to the Veteran's earlier effective date claim, no VA examination was necessary, as the claim was not decided based on issues of medical fact.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

CUE

As part of his earlier effective date claim, discussed below, the Veteran claims CUE in an April 1971 rating decision with regard to a claim for service connection for shell fragment wounds of the right forearm.

Previous RO decisions that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE in a prior final decision, such decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Veterans Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of error.  Even when the premise of error is accepted, the error complained of cannot be ipso facto clear and unmistakable if it is not absolutely clear that a different result would have ensued.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14). When attempting to raise a valid claim based upon CUE, an appellant must not only identify what the alleged error was, but also give "persuasive reasons . . . as to why the result would have been manifestly different but for the alleged error."  Fugo, 6 Id. at 44.  

An allegation of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

In the Veteran's August 1970 claim, he reported suffering shell fragment wounds which caused disabilities of the liver, stomach, right hand, right leg, and hearing loss.  Elsewhere in the claim form, the Veteran noted treatment in service for shell fragment wounds of the hand, arm, liver, and stomach.  In a January 1971 claim, the Veteran further claimed disabilities related to his right wrist, hand, and long finger.

Service treatment records confirm that the Veteran suffered multiple fragment wounds in August 1968.  A December 1968 clinical record referred to multiple healed shrapnel wounds of the upper limbs and right leg, but no more specific information was documented.  An April 1970 Medical Board report documented injuries to the right hand and wrist as well as scars of the abdominal region.  His June 1970 discharge examination noted a healed arthrodesis of the distal interphalangeal joint of the third finger of his right hand with limited motion, as well as scars on his right knee and finger.

The Veteran underwent a general VA examination in February 1971.  Despite diagnosing disabilities of the right wrist and finger, the examiner did not diagnose any disability of the right forearm.  The examination report does not suggest that the Veteran reported any right forearm symptoms or scars.

The April 1971 rating decision stated:  

Veteran in August 1968 sustained an injury to the right middle finger and right wrist.  This was from the explosion of a mortar round.  He also occurred injuries to the abdomen and the right side, also right thigh and right arm.  Examination of 2-16-71 reveals the wounds of the right flank healed.  The wounds of the right abdomen and right thigh were also healed with retained foreign bodies noted.  There was deformity of the distal joints, right middle finger with a well-healed scar.  There was the absence of motion in the distal interphalangeal joints.  Examination reveals a scar of the mid-line, the residuals of exploratory surgery.  This scar is 5 1/4 X 1/2 of an inch.  It is non-adherent and asymptomatic.  The records reveal that the fragment wound of the abdomen involved the liver, stomach and intestines.  Hearing examination revealed normal hearing.

Based on these facts, the rating decision granted service connection for shell fragment wound residuals with retained foreign bodies in the right thigh, abdomen, right wrist, right flank, and right middle finger.  No appeal was filed with respect to this decision.

In January 2005, the Veteran provided VA with a copy of the telegram informing his mother of his injury.  The telegram states that the Veteran sustained fragmentation wounds to the right hand, right arm, right thigh and abdomen from a hostile mortar while in a defensive position.

Based on the above evidence, the Veteran maintains that the April 1971 rating decision should have granted service connection for shell fragment wounds of the right forearm, and that its failure to do so constitutes CUE.

The Board finds that the Veteran has not specified an undebatable error of law or fact in the April 1971 rating decision that would have manifestly changed its outcome.  As the United States Court of Appeals for Veterans Claims (Court) has held, "the proper remedy for the Board, when confronted with an inadequately plead CUE claim, whether that claim collaterally attacks a Board decision, see 38 C.F.R. 20.1404(b) (2002), or an RO decision, see 38 C.F.R. § 3.105(a), is to dismiss that challenge without prejudice." Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  

The Veteran's August 1970 claim was vague in that it did only alleged injuries to the arm, not separate injuries to the forearm and wrist.  The February 1971 VA examination did not diagnose any disability of the right forearm.  There was no evidence before the Board of a current right forearm injury.  The Veteran may argue that the RO should have inferred his disability from the facts; a disagreement as to how the facts were weighed or evaluated, however, is not CUE.  Russell v. Principi, 3 Vet. App. at 313-14.  

For these reasons, the Board finds that the Veteran has not specified an undebatable error of law or fact in the April 1971 rating decision that would have manifestly changed its outcome.  The Veteran's claim for CUE is therefore dismissed.

Earlier Effective Date

The Veteran seeks an effective date earlier than January 25, 2005, for an award of service connection for shell fragment wounds of the right forearm.

Generally, the effective date of an award of a service connection claim is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 U.S.C.A § 5110(a); 38 C.F.R. §§ 3.400.  

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

The current effective date of January 25, 2005, was granted in a November 2011 rating decision.  The decision based this date on the date the Veteran's claim was received.  A claim filed October 9, 2002, however, also requests compensation for shrapnel wounds of the right forearm.  Rating decisions in June 2003 and January 2004 did not address this claim.  

The Board finds that, affording all benefit of the doubt to the Veteran, a claim for service connection for shell fragment wounds of the right forearm was first filed on October 9, 2002.  As described in the above CUE discussion, while the Veteran's August 1970 claim mentioned an arm injury, it neither specified which arm nor distinguished separate injuries to the forearm or wrist.  A claim form filed in January 1971 specified several wrist diagnoses, but also did not mention the right forearm.  The Board therefore finds that these claims did not identify a right forearm injury.  The October 9, 2002 filing, however, specified "shrapnel in the right forearm, several places, 2-3 inch scars."  While this was taken as a claim to increase the evaluation for his wrist disability, the specification of the forearm as opposed to the wrist makes clear that the Veteran was seeking a new service-connected disability.  Furthermore, the Board notes that the presence of scars on the Veteran's right upper forearm was noted in an April 2003 VA examination report.  For these reasons, the Board finds that a claim for service connection for shell fragment wounds of the right forearm was first filed on October 9, 2002, and the Veteran's award for service connection is therefore effective that date.

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities when considered in combination render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In connection with his TDIU claim, in January 2009 the Veteran filed a VA Form 21-8940.  He reported that he was unemployable due to his combat wounds in Vietnam.  His work history indicated a long series of clerical jobs.  The Veteran reported that he stopped working full time on April 30, 2006, which was the date which he became too disabled to work.  As of this date, the Veteran is in receipt of a combined schedular rating of 90 percent, including a 50 percent rating for PTSD, and a combined 90 percent rating for all physical injuries directly stemming from his shrapnel injury.  The Board therefore finds that the Veteran meets the schedular threshold for TDIU.

As part of a February 2008 VA mental health examination, the Veteran reported that he was a financial service officer for banks and title insurance companies.  He further reported that he had not worked in the prior one to two years because his business had slowed down and took a tumble.  He further stated that his PTSD had caused his unemployment, in that he had approximately 22 jobs over 30 years due to his intersocial and interpersonal problems.

The Veteran underwent VA examinations for employability purposes in February 2009.  He reported that he continually had to quit jobs because of his severe tinnitus.  The examiner diagnosed mild to moderate hypertension without proteinuria, PTSD, severe tinnitus and impaired hearing, and multiple areas of muscle injury and scars.  The examiner referred the Veteran to separate specialized examiners to evaluate his employability with respect to his mental health and audiological conditions.  With respect to his muscle injuries and scars, the examiner made reference to a prior July 2008 VA examination which found noted weakness in the right upper extremity with grip as well as mild problems with dexterity in the right side compared to the left.  The examiner opined that the Veteran's medical conditions at present did not bar him from gaining meaningful employment in a sedentary job.  

The February 2009 VA mental health examiner opined that the Veteran experienced reduced reliability and productivity due to PTSD symptoms.  This was based on his reports that his irritability and anxiety had interfered with effective communication in his prior work experiences and his lack of interest in socializing.

The February 2009 VA audiology examiner opined that hearing loss and tinnitus, when considered without regard to other disabilities, do not render the average person unable to perform all types of sedentary and physical employment.  The examiner explained that it is plausible that the Veteran could consider using amplification, assistive technology, and other communication strategies, as well as vocational rehabilitation if he feels it is warranted.  Nevertheless, the examiner noted that hearing loss presents significant effects on the Veteran's occupation.

The Board finds that the evidence weighs against a finding that the Veteran was rendered unemployable or unable to secure and follow a substantially gainful occupation by his service-connected disabilities.  The VA examiners' opinions are probative and are supported by the contradictory nature of the Veteran's statements.  While the Veteran had reported that he exhibited significant interpersonal conflicts in his occupation, he did not report that these conflicts had worsened over time.  These conflicts may have presented an obstacle to gainful employment, but it was an obstacle that the Veteran was able to overcome for more than 30 years.  In contrast, in his January 2009 Form 21-8940, the Veteran stated that it was the shrapnel wounds that prevented his employment.  Here too the Veteran has not explained why he is unable to maintain employment now but was able to maintain employment in the past for wounds that have been largely static in severity.  The Board likewise credits the examiner's opinion that the Veteran's shrapnel wounds do not affect his ability to perform sedentary work, which was the nature of the Veteran's past financial employment.  Furthermore, at his February 2008 VA examination, the Veteran stated both that his unemployment was due not only to his mental disorder but also to his business slowing down.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran was rendered unemployable or unable to secure and follow a substantially gainful occupation by his service-connected disabilities.  Entitlement to a TDIU is therefore denied.

The Board notes that the Veteran is in receipt of a combined schedular rating of 100 percent as of June 1, 2009.  Furthermore, the Veteran does not meet the schedular criteria for TDIU based on a single disability, nor does the Board find any evidence that a single disability has rendered the Veteran unemployable.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The question of TDIU for the period after this date is therefore moot.  


ORDER

The CUE challenge to the April 1971 rating decision is dismissed.

An effective date of October 9, 2002, but no earlier, for an award of service connection for shell fragment wounds of the right forearm is granted.

Entitlement to a TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


